10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:18-ov-05035~JLR Documen`t 21-1 Filed 11/07/18 Page l of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTUN

AT SEATTLE

JAMES DA]LEY,

Plaintiff, CASE NO. C18-5035-]LR

v.

- .ORDER OF REMAND
NANCY A. BERRYHILL, Acting
Commissioner of Sooial Security,

Defendant.

 

 

The Court has reviewed the entire reoord, including the Adrninistrative Record, the
memoranda of the parties, and the Report and Recommendation of United States Magistrate Iudge
l\/lary Alioe Theiler. lt is therefore ORDERED:

(l) The Court adopts the Report and Recomm'endation;

(2) The Court REMANDS this matter for further administrative prooeedings; and

(3) The Clerl< shall direct copies of this Order to all counsel and to Judge Theiler.

DATED this LA day cf woman mm ,2013.

< \W.\ egan

JAMES L. EOBART
United Stat s District Judge

ORDER OF REMAND
PAGE - 1

 

 

 

